Qtjillian, J.
1. A motion to dismiss a proceeding to foreclose a conditional-sale contract under the provisions of Code § 67-1601, on the ground that the affidavit made to obtain the execution in such case is not such affidavit as the law requires to obtain an attachment, and that the clerk who issued the execution based on the affidavit was not legally-authorized to issue attachments, was properly denied by the trial court. Code § 67-1601 provides that conditional-sale contracts shall be foreclosed in the same manner as mortgages on' personal property.
2. Code § 67-701 provides that, upon an affidavit made for the purpose of foreclosing a mortgage on personal property being filed with the clerk of the superior court, it is the clerk’s duty to issue the foreclosure execution.
3. An affidavit to foreclose a mortgage on personal property, made by the resident of one county before a commercial notary public of another and filed with the clerk of the superior court of a third county, if otherwise sufficient for the purpose, meets the requirements of the statute prescribing the method of foreclosing such instruments. Ga. L. 1947, pp. 1108, 1110.

Judgment affirmed.